Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 
search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or
 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.
Applicant should note that the IDS filed September 7, 2021 has been crossed out.  I appears to be a duplicate of the considered IDS filed October 20, 2020.  It also contained incorrect/incomplete citations.

				     Claim Construction
Claim 1 recites the zeolite is “obtainable and/or obtained by a template free process.  Accordingly, the use of a template-free process is not required, and the claims have been examined with this construction in mind.  Furthermore, the ordinarily skilled artisan in the zeolite technology is aware that, upon calcination, the organotemplate is removed from the pores of the formed zeolite composition.  At this point, there will be no distinction between that obtained by a normal template-directed hydrothermal process and a template-free process, and the products obtained will share all other characteristics of a BEA zeolite, including the XRD pattern.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “SO2”, which should be replaced with “SiO2”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0296600 to Dauenhauer et al. in view of Yilmaz et al.

Dauenhauer et al. disclose a process for the conversion of p-xylene by a renewable process of reaction ethylene and dimethylfuran.  The reaction mixture includes a heptane solvent and the reaction conditions are not distinct from those claimed herein. The operation runs in a batch system, which allows for the interpretation of process results.  Selection of a continuous reaction would not have been unobvious either when commercializing a process.  See the examples and [0075] and [0079].  Phosphorus zeolites are disclosed, but they are not required.  BEA zeolites containing silicon and aluminum are disclosed.  Boron, iron, etc. are also indicated as metals that may be present in the zeolite The exchangeable cation may be  Group I or II (from synthesis mixture) or H+, which would be obtained by NH4+ exchange followed by calcination to remove the Na as is well known to the artisan practicing in this field. [0038] and [0039].   The artisan will also have the expectation that any zeolite BEA will have the XRD pattern claimed herein. 
The main distinguishing feature differentiating Dauenhauer et al. from the instant claims is that it fails to indicate the use of a seed-based production of the H-BEA zeolite, even though the claims don’t positively require such limitation due to the “obtainable by” language of claim 1.
Yilmaz et al. disclose that it is known in the art to produce zeolite beta by producing seeds of BEA (using a template) that will assist a hydrothermal reaction mixture in the absence of an organic template. This process employs usual hydrothermal synthesis, followed by Na removal and formation of the H+ form with an NH4+ intermediate.  The calcination step will remove carbon from the seeds, thus minimizing carbon when using the seeds for further synthesis. See the abstract and page 2581.  Although Yilmaz et al. do not specifically reference the process of Dauenhauer et al., the reference does indicate their zeolite BEA has utility in acid catalyzed reactions.  Discussion is also made indicating that there might be a distinguishing feature in a higher density of acid sites, which would be expected and would lead the skilled artisan to a determination that this product will be expected to have a ratio of Bronsted to Lewis acid sites commensurate with that claimed herein.  As this is the normally known process for seed-generated zeolite materials, it is to be expected that the catalytic characteristics will be the same as claimed herein.
In view thereof, it would have been obvious for the artisan to employ the method for making BEA disclosed by Yilmaz et al. to effectively conduct the reaction disclosed by Dauenhauer et al., with a clear expectation of at least equal success, if not.  Furthermore, there is motivation provided by the Yilmaz et al. disclosure of   unexpectedly improved success by potentially improving the acidity of the zeolite prepared with their method.  Finally, there is the normal commercial consideration of artisans in minimizing coasts;  limiting the amount of high temperature calcinations involved in zeolite processing is always desirable.




Claim(s) 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over the Zhao et al. article.  
Zhao et al. discloses a process for the conversion of biomass-derived 2.5-dimehylfuran and ethylene to p-xylene, substantially the process being claimed in the instant application. The Results section discusses the reaction conditions for the conversion process under examination.  An n-heptane solvent is used for the reaction mixture. Regarding the batch or continuity of process, it is normal for prior art literature references to conduct batch operations, whereas commercially viable processes will normally be conducted with continuous mode processing.  Selection of the most appropriate system for a given process is well within the skill of the ordinarily skilled artisan.   The reaction is catalyzed by an H-BEA zeolite that has been produced from an organotemplate-free synthesis process.  See the right-hand column of page 3803.  The advantages of using this zeolite are discussed here as well.  The method limitations whereby the BEA is produced in the instant claims are the normal hydrothermal synthesis reactions known in the art, particularly by the use of seed crystals to direct the synthesis and would therefore have been obvious to the routineer. Moreover, the minimization of carbon in the reaction mixture is evident as any template residue in the seed would be expected to have been burned out and washed out prior to use as a directing agent.  As the BEA catalyst of the reference is not differentiable from that of the instant claims, the artisan practicing in this area of technology is aware that the X-ray diffraction pattern of the reference will be the same as that claimed in the instant application.  The reference is silent with respect to the presence of phosphorus in the framework, so it appears not to be present.  The reference indicates in the introductory section that it is known to employ Z-beta or other metal promoted beta zeolites in the same reaction, so such selection would have been within the skill of the artisan practicing in this field.  The silica to alumina ratios provided by the Zhao indicate that the zeolite material does contain alumina in addition to the silicon of the zeolite framework.  Limitation of the sodium content in a zeolite is routine for the art.  As-synthesized zeolites are frequently converted to ammonium form, followed by calcination, to limit the sodium content and provide the H form of the zeolite.  The acidity characteristics of the catalyst in DMF and ethylene reactions is a known balancing act to arrive at the most  effective level of both Bronsted and Lewis acidity.  The reference spends considerable discussion in the sections “Effect of Si/Al ratio” and “Acidity Characterization”.  The entire document is extremely relevant.
The only difference between the instant claims and the reference disclosure is one of scope, in that the reference, for example, discloses a dimethylfuran feed, whereas the claims indicate that the methyl groups may be hydrogen or other lower alkyl groups.  Such overlapping scope of subject matter has long been held to constitute a prima facie case of obviousness. 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.
Applicant cannot attempt to rely upon the certified copy of the foreign priority application to overcome the above rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.



Conclusion
Applicants are advised that any evidence to be provided under 37 CFR 1.131 or 1.132 and any amendments to the claims and specification should be submitted prior to final rejection to be considered timely.  It is anticipated that the next office action will be a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732